Citation Nr: 9909255	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-22 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder dislocation.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim by the veteran 
seeking entitlement to service connection for residuals of a 
right shoulder dislocation.

The Board notes that the RO, in its June 1992 decision, also 
denied entitlement to service connection for residuals of an 
appendectomy, which the veteran properly appealed.  However, 
service connection was subsequently granted for that 
condition by the RO in a January 1999 rating decision.  Thus, 
that issue is not currently on appeal.  See Grantham v. 
Brown, 114 F.3d 1156  (Fed. Cir. 1997).


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for residuals of a right shoulder 
dislocation.  Specifically, he asserts that he dislocated his 
right shoulder during service in 1991 and that he dislocated 
it again after service in 1992.  He feels that the second 
dislocation was related to the inservice dislocation and 
that, overall, his right shoulder is currently more prone to 
recurrent dislocations.

After careful review of the record, the Board finds that this 
case is not yet ready for appellate review.

This case was previously before the Board in January 1996, at 
which time it found several evidentiary deficiencies in the 
record.  Specifically, it found, inter alia, that there may 
be additional service medical records available but not of 
record and that the veteran should be scheduled for a special 
VA orthopedic examination.  It remanded the case back to the 
RO with instructions for it to complete this additional 
evidentiary development.

Since the Board's remand, the claims file shows that the RO 
sent a letter to the veteran in March 1996, requesting that 
he provide information concerning his service enlistment with 
the Reserves or National Guard.  The RO sent another such 
letter, dated February 1997, after having received no reply 
to its first letter from the veteran.  However, the Board 
finds that both of these letters were sent to an incorrect 
address.  Specifically, they were mailed to the veteran's 
former address.  In his September 1992 Substantive Appeal, VA 
Form 9, the veteran indicated that he had a new address 
([redacted] [redacted], Florida, [redacted]) and 
indicated that he could be reached at this new address.  This 
new address was also listed as the return address in a March 
1993 letter from the veteran, the last correspondence from 
him in the claims file.  The Board notes that the RO has made 
all reasonable efforts to obtain any additional service 
medical records.

In regard to its instructions to schedule a VA orthopedic 
examination, the Board finds that such an examination was 
scheduled for August 1997, according to documents in the 
claims file.  Those documents also indicate that the veteran 
failed to report for the examination.  However, there is no 
indication that the veteran was ever informed of the time, 
place, and date of the VA examination as the claims file 
contains no indication of the address to which notification 
of the scheduled examination was sent.  Even if the veteran 
was sent a letter, it may have been mailed to the wrong 
address, given the RO's previous use of the veteran's old 
address in its correspondences.  The Board acknowledges that 
is it not unusual for the RO to also contact the veteran by 
telephone, but the claims file contains a May 1997 Report of 
Contact indicating that the RO attempted to obtain the 
veteran's telephone number, but was unsuccessful.  Thus, the 
Board finds it unlikely that the veteran was ever provided 
verbal notice of his scheduled VA examination.

The Board also notes that notification of the RO's most 
recent adjudications, a January 1999 Rating Decision and a 
January 1999 Supplemental Statement of the Case, were mailed 
to the veteran's old, and inaccurate, address.

In light of the above, the Board finds that another remand is 
necessary in order to protect the veteran's procedural due 
process rights.  See 38 C.F.R. § 3.103  (1998).  The VA's 
duty to notify involves mailing notifications to the 
veteran's last known address.  See 38 C.F.R. § 19.30(a)  
(1998); Cross v. Brown, 9 Vet. App. 18  (1996).  This is 
especially crucial in this case, where the veteran is 
representing himself pro se.  Consequently, the Board finds 
that the veteran should be scheduled for another VA 
orthopedic examination and provided notice of its time, 
place, and date by correspondence mailed to his last known 
address.  

Accordingly, this case is again REMANDED to the RO for the 
following development:

1.  The RO should send notification of 
its January 1999 Rating Decision and 
January 1999 Supplemental Statement of 
the Case to the veteran at his last known 
address ([redacted]
[redacted], [redacted], 32607).

2.  The RO should schedule the veteran 
for a special VA orthopedic examination.  
Notification of the time, place, and date 
of the examination should be sent to the 
veteran at his most recent known address.  
There must be some evidence in the claims 
folder of the address to which this 
notification was sent.  The purpose of 
the examination is to determine the 
existence, nature, and severity of any 
current right shoulder pathology.  The 
examiner should also render an opinion as 
to whether any current pathology is a 
residual of the veteran's inservice right 
shoulder dislocation and as to whether 
the veteran right shoulder is pre-
disposed to recurrent dislocations due to 
the inservice dislocation.  Special 
attention should be afford to the 
presence of pain on motion, weakness, 
atrophy, numbness, incoordination, or 
other "functional loss."  All 
appropriate tests and studies should be 
conducted.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.

	3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).
	
4.  After the above development has been 
completed, the RO should review the 
veteran's claim of entitlement to service 
connection for residuals of a right 
shoulder dislocation.

5.  If the action is adverse to the 
veteran, he should be furnished a 
Supplemental Statement of the Case which 
summarizes the pertinent evidence, fully 
cites the applicable legal provisions, 
and reflects detailed reasons and bases 
for the decision reached.

Thereafter, the veteran should be afforded the opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  No action is required of the veteran until he 
receives further notice, but he is free to submit additional 
evidence and argument while the case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 6 -


